DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation “irradiation of the tablet by the irradiating device without crossing metallic members” is not supported by the specification. While the specification does disclose the forming device 2 is made entirely from microwave transparent materials, of the forming device, not irradiation without crossing metallic members in general.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 11 the limitation “without a mechanical attachment” renders the claim indefinite since it is unclear exactly what is encompassed by the limitation. It is unclear if “mechanical attachment” refers to the piston, e.g. the piston is “free floating” without being connected to a guide rod, or the pressurized fluid, e.g. the pressurized fluid does not contact any mechanical structure. In the case of the prior, it is further unclear exactly what applicant considers to be a “mechanical attachment”. For example, does the limitation mean that the “piston” is a device which includes only a flat 
Claims 2 and 4 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Bunick et al. (US 2011/0071184 A1) in view of Taino et al. (US 6,563,097 B2) and Klofer et al. (US 8,511,159 B2). Pneumatictips NPL, Gaon et al. (US 5,202,139) and Malone et al. (US 2010/0183773 A1) are relied on as evidence.
The limitation “volumetric dosing or weighing unit” is given its broadest reasonable interpretation consistent with the specification to mean any device known in the art for metering a desired volume or weight of material. Similarly, the limitation “homogenizing device” is given its broadest reasonable interpretation to be any device known in the art for stirring a material.
Regarding claim 1, Bunick et al. teaches an arrangement for making a tablet (abstract) comprising a volumetric dosing or weighing unit 100 adapted to isolate a product dose of a predetermined volume or weight of ground product (figure 6B; paragraphs 89 and 95), an apparatus comprising a forming unit 5 having a tubular body 2 and cylindrical inner cavity (figure 1F), a top opening and a removable and lockable closure body 3 (figures 1-5, 7-8 and 13B; paragraph 89), a piston 1 slidingly housed within the hollow body and actuated by an air cylinder (pressurized fluid) to compress the product dose collected therein and form a tablet having a desired shape (paragraphs 82 and 97), and a an irradiating device 7 to irradiate the tablet formed within the hollow body for heating (figures 1A-1F and 4a; paragraphs 89, 90 and 93). 
Regarding the limitation “a piston …and actuated by a pressurized fluid without a mechanical attachment”, in view of the rejection under 35 USC 112(b) above, the limitation “without a mechanical attachment” is interpreted to be with respect to the piston, where the piston can include other structures so long as the movement of the piston is not done through a mechanical device (e.g. gears). 
Pneumatictips NPL teaches pneumatic cylinders, also called air cylinders, use compressed air acting on a piston inside a cylinder to move a load along a path (page 2 first and second paragraphs). Compressed air is directed through the “extended port” into to a cavity on one side of the piston, where a difference in pressures across the piston causes movement (page 4 figure; first and second paragraphs). Therefore the work performed by the cylinder (movement) occurs only from the pressure of the compressed air. Since Bunick et al. teaches an air cylinder, the reference is construed to read on the limitation “without a mechanical attachment”.
It is noted that the claim does not specify how the closure body is “lockable”, nor does Applicant’s specification define the term “lockable” to require any particular structure. Therefore closure body 3 sliding into the tubular body 2 during the formation step is construed to be the closure body being “lockable” since the closure body 3 remains in the tubular body 2 to retain the dose 4 within the body 2 during forming (paragraph 89). 
The irradiating device 7 can be a microwave energy source to supply microwave energy and heat the product to form a tablet (paragraph 114), the source of microwave energy naturally comprising a microwave generator. The apparatus further comprises a mixer to mix the product for dispersion of a solution, wet binder, or polar excipient such 
Bunick et al. further teaches the upper forming tool comprises an air pressure or hydraulic cylinder 141 for performing the compaction step (figure 1F, 7 and 8; paragraphs 82, 89 and 97). The cylindrical upper forming tool 1 is slidably arranged within the cylindrical inner cavity 5. Thus the forming tool 1 is construed to comprise a piston designed to be externally driven to compress the product dose 4 by a longitudinal stroke (the vertical movement shown by figures 7-8). The energy is applied with the piston in a position of compression of the product dose to form the tablet (figure 1C; paragraph 90). Regarding the piston (forming tool 1) being sealingly arranged within the cylindrical inner cavity 5, figures 1A-C show forming tool 1 is arranged within the cavity 5 without open space between the walls of die platen 2 and forming tool 1. 
It would have been obvious to one of ordinary skill in the art to modify the apparatus of Bunick et al. to sealingly arrange the tool 1 within cavity 5 in order to ensure the product dose does not escape the cavity during compression/heating, thereby ensuring a tablet having the correct shape and amount of product is formed.
The embodiment described above does not specifically teach the forming device, including the substantially tubular body having the substantially cylindrical inner cavity, the piston, the top opening and the removable lockable closure body, is entirely made of microwave transparent material to promote loss- or spark-free irradiation. 
Bunick et al. further teaches the tubular body 2 can be made of RF energy insulative (transparent) material (paragraph 89) and an embodiment where the die platen 203 and attachments 207/208 form a hollow body configured to receive product dose 206. The forming device is made from microwave insulative material such as Teflon, polyethylene, or high density polyethylene to prevent electric arcing and allow for production of thin tablets (figure 11A; paragraphs 107-108). 
It is noted that Applicant’s disclosure does not define the closure body to require any specific structure other than being “lockable”, and does not define the piston to require any specific structure other than being “sealingly and slidingly housed in said inner cavity and actuated by a pressurized fluid”. Further, Applicant’s specification refers to only the bottom attachment 108 of the embodiment of figure 3 as “the piston”, whereas the portion 107 connected to piston 108 for actuation is referred to as the “stem” (paragraph 73). Therefore the limitations “closure body” and “piston”, with respect to the “microwave transparent material” are given their broadest reasonable interpretations to be the respective portions that directly contact the product dose during forming. Since attachments 207/208, made from transparent material as stated above, are the only portions of the “closure body” and “piston” that contact the product dose 206 (figure 11A), the reference is construed to teach the forming device is made entirely of microwave transparent material as claimed.
Gaon et al. shows that Teflon is known to be microwave transparent (column 2 lines 55-56), and Malone et al. shows that polyethylene is known to be microwave transparent (paragraph 63). Thus the microwave transparent material would have naturally promoted loss and spark-free irradiation. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment described in the sections above to have a forming device entirely made of microwave transparent material since Bunick et al. states that the present invention “can be utilized to its fullest extent and the embodiments are merely illustrative, and not limitative of the remainder of the disclosure” (paragraph 22), which suggests to one of ordinary skill that embodiments may be combined for the respective advantages taught by said embodiments, since Bunick et al. already teaches wanting microwave transparent materials for the same reason stated by Applicant, i.e. loss-or spark-free irradiation such as arcing, and therefore in order to produce thin tablets without the risk of an electric arc forming which would damage the product and tooling (paragraph 107), and as a substitution of art recognized equivalents for applying energy to heat and form a tablet. 
Phrases such as “for hot extraction of an espresso beverage”, “adapted to stir the product dose after moistening the dried ground or particulate product with water to obtain a substantially uniform moistened mixture”, “core overheating and partial baking, or sinterization of the tablet”, “configured to maintain the dose in the moistened state during the irradiation and with a given amount of water, and “to sinter the tablet in less than 60 seconds…dipole moment” are simply a preferred method of using the claimed device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Additionally, the claims are directed to an apparatus. Limitations such as “coffee, tea, herbal tea, or infusion in powder or particle form” and “water” are materials worked upon. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Bunick et al. does not specifically teach an antenna equipped with deflection mirrors adapted to direct the microwave beam toward the inner cavity. 
Taino et al. teaches a microwave oven for heating food (abstract), where the microwave comprises a heating chamber 10, a magnetron 12 (generator) connected to a waveguide 19 for delivering the microwave energy to the heating chamber, and an antenna 20 for directing the microwaves towards a food item (figure 4; column 2 lines 27-29; column 4 lines 22-28 and 36-39). Taino et al. is analogous since the reference is directed to a similar apparatus for irradiating food items with microwaves for heating. 
Klofer et al. teaches an arrangement for directing microwaves into a vessel (abstract) comprising deflecting mirrors 13 and 15 to guide the microwaves to a desired beam direction (figure 3; column 7 lines 24-36). Klofer et al. is analogous since the reference is directed to applying microwaves, including for uses in the food industry (column 1 line 20). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bunick et al. to include deflection mirrors and antenna since Bunick et al. already teaches using microwave energy as stated above but does not specify the particular structure of the microwaving device, in order to similarly direct the microwaves toward the product dose in the forming unit 5, thereby 
In view of the modifications to Bunick et al. above, the irradiation of the tablet is construed to occur “without crossing metallic members” since the radiation is focused onto the product dose, where the device surrounding the product dose is made from microwave transparent materials.
Regarding the generated microwave beam having a power ranging from 30-500 W/gram, the combination applied above teaches a microwave beam directed to the tablet of Bunick et al. The microwave generators are known in the art to be capable of various power outputs. Therefore the claimed values would have been used during the course of normal experimentation and optimization procedures due to factors such as type and size of material worked upon and desired rate/degree of heating. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). It is the normal desire of scientists or artisans to improve upon what is already generally known that provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. In re Peterson, 315 F.3d at 1330, 65 USPQ2d 1379, 1382. 
Regarding claim 2, Bunick et al. teaches the tablet shape can be a cylinder 4b (figure 1F; paragraph 86), which would require the hollow body to have a complementary cylindrical shape. The hollow body can also be seen to have a cylindrical shape as shown by item 7 in figure 1F. The hollow body has one end 8 closed by lower forming tool 3 and one opposite end 7 configured to be opened for receiving the product dose 4 (items 207 and 208 for figure 11A as applied to claim 1), the open end to be closed to define a compression chamber having a shape corresponding to a shape of the tablet to be formed (figures 1A-F; paragraph 89).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bunick et al. (US 2011/0071184 A1) in view of Taino et al. (US 6,563,097 B2) and Klofer et al. (US 8,511,159 B2) as applied to claims 1-2 above, and further in view of Barlow et al. (US 5,082,681) and Buske et al. (US 5,235,150).
Bunick et al. teaches the hollow body has a substantially cylindrical shape, but does not teach the body is provided with an upper flange closed by a removable cover, the removable cover having an outer peripheral edge, an annular labyrinth shield arranged along the outer peripheral edge to cooperate with the flange to hold the microwaves within the irradiating unit. 
Barlow et al. teaches an apparatus for compression forming of cheese (abstract) comprising hollow body 72 and pressing plates 75 and 100, where the hollow body has upper flange 74 and is closed by removable cover 91 (figures 6-7; column 5 lines 16-25, 32-36 and line 66 to column 6 line 6). Barlow et al. further teaches the bottom surface 
Buske et al. teaches a microwave heating apparatus comprising a base portion 12 having flange 20 and removable cover 14 (figure 1; column 2 lines 28-31 and 31-32), where the removable cover 14 has an outer peripheral edge comprising an annular microwave choke seal 60 to cooperate with the flange 20 to capture microwave radiation which escapes from the microwave chamber beneath rim 21 (figure 2; column 5 lines 29-34). The annular choke seal 60 is construed to be a type of “labyrinth shield” since it provides the same function as that of applicant’s claimed invention. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Bunick et al. to have the claimed structures since the structures are known in the art, to ensure the hollow body is properly sealed during tableting, since Barlow et al. teaches the bottom edge of the removable cover can have sealing means, and therefore in order ensure proper microwave heating and prevent damage of external components by similarly preventing microwaves from escaping from the hollow body.

Response to Arguments
Applicant's arguments filed 4/20/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 4 that the emodiments of figures 1a-f and 11a-d are divergent and therefore cannot be combined. This is not persuasive since Bunick et al. explicitly states the disclosure can be utilized to its fullest extent, and that the specific 
Additionally, disclosure of divergent heating methods and forming materials for the respective embodiments does not necessarily exclude combination of particular elements of each embodiment. The modification of the embodiment of figures 1a-f substitutes the type and materials used in heating the tablet, i.e. those for conductive heating vs irradiative heating. MPEP 2123.I. states “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).”
Applicant argues on pages 4-5 that the term “including” in the limitation “said forming device, including…entirely made of microwave transparent material” means that the forming device may include more than the structures recited, where Bunick includes substantial parts made of metal. This is not persuasive since claim 1 as currently drafted only defines the forming device to comprise a tubular body having a substantially cylindrical inner cavity, a top opening and a removable and lockable closure body (see lines 8-9 of claim 1). Other structures may indeed be included in the forming device, however applicant has not specified these structures. Therefore, when interpreting the claim and applying the prior art, a piece of prior art having metallic parts would still read on the claim provided the prior art teaches a tubular body, a top opening, and a removable and lockable closure body made from microwave transparent materials. 
Applicant argues on page 5 that the specification recites “forming device 2 shall be entirely formed with microwave transparent materials”, and Bunick teaches RF generator is connected to electrode plates 201 and 202, therefore the irradiation must travel through metallic members. As stated above, the claim as currently drafted positively recites only the tubular body, a top opening, and a removable and lockable closure body. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally the modification of Bunick et al. with Taino et al. and Klofer et al. applied in claim 1 teaches directing a beam of microwave energy. Therefore the beam can be focused such that it is not required to pass through electrodes, but instead is focused directly on the tubular body. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant argues on page 6 that one skilled in the art would have no incentive to add deflecting mirrors when the electric field is already guided through the forming tools. This is not persuasive since the prior art acknowledges that microwaves can be directed towards a material to be heated, where doing so would provide advantages of concentrating the energy on a desired area of the apparatus and minimizing/optimizing 
Applicant argues on page 6 that the limitation “configured to maintain…a given amount of water” is not merely a recitation of intended use, and the specific structural features “configured to” perform a certain function must be shown in the prior art. It is noted that the “moistened state” comprises materials worked upon. Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). The combination applied to claim 1 teaches all the features of Applicant’s claimed invention, therefore one of ordinary skill in the art would have reasonably expected the prior art combination to be capable of sintering tablets made from water moistened material and/or maintain the dose in the moistened state during the irradiation and with a given amount of water. Additionally, Bunick teaches the tablet can include an excipient such as water (paragraph 42), therefore the device is configured to maintain the dose in a moistened state as claimed.
The arguments against the dependent claims are not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338.  The examiner can normally be reached on 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN KIM/Examiner, Art Unit 1792